DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 02/25/2022 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-9, 12-16, 18, 20-21, 23-30, and 32-33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeoung et al. (U.S. Publication No. 2015/0255505 A1; hereinafter Jeoung).
With respect to claim 1, Jeoung discloses a method of manufacturing a display device, the method comprising: 	forming a first light-emitting area [150] on a support substrate [110,120,160,170]; and 	forming a first color adjustment pattern [181] on the first light-emitting area by emitting first light from the first light-emitting area (See Figure 3B), 	wherein the forming of the first light-emitting area comprises: 		providing a first semiconductor layer [155]; 		providing a second semiconductor layer [153] on the first semiconductor layer; 
		providing a first active layer [154] between the first semiconductor layer and the second semiconductor layer; 	providing a first contact [156] electrically connecting the support substrate and the first semiconductor layer; and 	providing a first preliminary common electrode [152] electrically connected to the second semiconductor layer (See Figure 4).
	With respect to claim 2, Jeoung discloses wherein the forming of the first light-emitting area on the support substrate comprises: sequentially forming the second semiconductor layer, the first active layer, and the first semiconductor layer on a growth substrate [112]; forming the first contact on the first semiconductor layer; forming the support substrate on the first contact; removing the growth substrate (See Figure 6); and forming the first preliminary common electrode on a surface of the second semiconductor layer exposed by removing the growth substrate (See ¶[0079-0080]).

	With respect to claim 4, Jeoung discloses forming a bonding layer [130] between the support substrate and the first contact, wherein the support substrate and the first contact are bonded to each other by the bonding layer (See ¶[0060]).
	With respect to claim 5, Jeoung discloses wherein the forming of the first color adjustment pattern comprises: providing a first color adjustment material layer [1085] on the first active layer; curing a portion of the first color adjustment material layer by emitting the first light to the first color adjustment material layer; and removing an uncured portion of the first color adjustment material layer (See Figure 14B ¶[0112-0113], ¶[0124]).
	With respect to claim 8, Jeoung discloses 	forming a second light-emitting area [150] on the support substrate; and 	forming a second color adjustment pattern [182] on the second light-emitting area by emitting a second light from the second light-emitting area, 	wherein the forming of the second light-emitting area comprises: 	providing a third semiconductor layer [155]; 	providing a fourth semiconductor layer [153] on the third semiconductor layer; 	providing a second active layer [154] between the third semiconductor layer and the fourth semiconductor layer; 	providing a second contact [156] electrically connecting the support substrate and the third semiconductor layer; and 	providing a second preliminary common electrode [152] electrically connected to 
	With respect to claim 12, Jeoung discloses wherein the forming of the second color adjustment pattern comprises: providing a second color adjustment material layer [1086] on the second light-emitting area; curing a portion of the second color adjustment material layer by irradiating the second light to the second color adjustment material layer; and removing an uncured portion of the second color adjustment material layer (See Figure 14C  ¶[0146-0147], ¶[0124])
	With respect to claim 13, Jeoung discloses forming a light-absorbing partition wall [191] between the first color adjustment pattern and the second color adjustment pattern (see Figure 14C).
	With respect to claim 14, Jeoung discloses forming a first reflective film [190] between the light-absorbing partition wall and the first color adjustment pattern; and forming a second reflective film between the light-absorbing partition wall and the second color adjustment pattern (see ¶[0067]).
	With respect to claim 15, Jeoung discloses forming a third reflective film on an upper surface of the light-absorbing partition wall (See ¶[0067]).
	With respect to claim 16, Jeoung discloses forming an insulating partition wall [191] between the first color adjustment pattern and the second color adjustment pattern; forming a first reflective film [190] between the insulating partition wall and the first color adjustment pattern; and forming a second reflective film between the 
	With respect to claim 18, Jeoung discloses wherein a width of the insulating partition wall is constant, wherein the width of the insulating partition wall is a size of the insulating partition wall along the first direction (See Figure 3B).
	With respect to claim 20, Jeoung discloses a method of manufacturing a display device, the method comprising: forming a first semiconductor layer [153] on a growth substrate [112]; forming, on the first semiconductor layer, active patterns [154] arranged along a first direction that is parallel to an upper surface of the first semiconductor layer; forming a second semiconductor layer [155] on the active patterns, respectively; forming one or more contacts [156] on the second semiconductor layer, respectively; bonding a support substrate [110,120,160,170] onto the one or more contacts; removing the growth substrate; forming one or more preliminary common electrodes [152] respectively corresponding to one or more of the active patterns on a side of the active patterns opposite to the second semiconductor layer; and forming color adjustment patterns [180] respectively on the active patterns by emitting light from the active patterns (See Figure 6).
	With respect to claim 21, Jeoung discloses reducing a thickness of the first semiconductor layer by performing an etching process on the first semiconductor layer exposed by removing the growth substrate (See ¶[0081]).
	With respect to claim 23, Jeoung discloses in the preliminary common electrodes, 
openings that expose the first semiconductor layer, respectively (see Figure 6).

	With respect to claim 25, Jeoung discloses wherein the removing of the growth substrate comprises performing a lift-off process on the growth substrate using laser, wherein the growth substrate comprises sapphire (see ¶[0079],[0081])
	With respect to claim 26, Jeoung discloses wherein, among the color adjustment patterns, color adjustment patterns which emit light having different colors are formed at different times (See Figure 14B-14C).
	With respect to claim 27, Jeoung discloses method of manufacturing a display device, the method comprising: 	forming, on a substrate [110], a first contact [170], a second contact [170], and a third contact [170], which are arranged along a first direction that is parallel to an upper surface of the substrate; 	forming a first light-emitting pattern [150] on the first contact, a second light-emitting pattern on the second contact, and a third light-emitting pattern on the third contact (see Figure 3A); 	forming a first preliminary common electrode [156] on the first light-emitting pattern and a second preliminary common electrode on the second light-emitting pattern; 	forming a first color adjustment pattern [181] on the first light-emitting pattern by emitting a first light from the first light-emitting pattern; and 
	With respect to claim 28, Jeoung discloses wherein the forming of the first color adjustment pattern and the forming of the second color adjustment pattern are performed at different times (See Figure 4B).
	With respect to claim 29, Jeoung discloses forming an insulating pattern [1083] on the third light-emitting pattern; and forming reflective films [190] respectively between the insulating pattern and the first color adjustment pattern and between the insulating pattern and the second color adjustment pattern, wherein the first color adjustment pattern, the second color adjustment pattern, and the insulating pattern are arranged in the first direction (See Figure 3B ¶[0067])
	With respect to claim 30, Jeoung discloses forming an insulating film [1094] on the first color adjustment pattern, the second color adjustment pattern, the insulating pattern, and the reflective films, wherein the insulating film and the insulating pattern form a single structure (See Figure 26C).
	With respect to claim 32, Jeoung discloses forming a third preliminary common electrode [156] on the third light-emitting pattern; and forming a third color adjustment pattern [1083] on the third light-emitting pattern by emitting a third light from the third light-emitting pattern (See Figure 16B)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6, 17, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeoung et al. (U.S. Publication No. 2015/0255505 A1; hereinafter Jeoung) in view of Sizov et al. (U.S. Publication No. 2020/0343230 A1).
	With respect to claim 6, Jeoung fails to disclose providing a first light extraction pattern on an upper surface of the second semiconductor layer.	In the same field of endeavor, Sizov teaches providing a first light extraction pattern [508] on an upper surface of the second semiconductor layer (See ¶[0091]). 	The implementation of a first light extraction pattern as taught by Sizov in order to increase overall light extraction from the LED device (See ¶[0091]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 
	With respect to claim 17, Jeong fails to disclose wherein a width of the insulating partition wall decreases in a second direction perpendicular to the upper surface of the support substrate, and wherein the width of the insulating partition wall is a size of the insulating partition wall along the first direction.

	With respect to claim 22, Jeoung fails to disclose patterning the first semiconductor layer to form light extraction patterns respectively on the active patterns.
	In the same field of endeavor, Sizov teaches patterning the first semiconductor layer to form light extraction patterns respectively on the active patterns (See ¶[0039], [0074], ¶[0091]). 	The implementation of a first light extraction pattern as taught by Sizov in order to increase overall light extraction from the LED device (See ¶[0091]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeoung et al. (U.S. Publication No. 2015/0255505 A1; hereinafter Jeoung) in view of 
Ichikawa et al. (U.S. Publication No. 2018/0261790 A1; hereinafter Ichikawa)
	With respect to claim 7, Jeoung fails to disclose wherein the forming of the first light-emitting area further comprises: forming a first preliminary driving transistor, wherein a source area of the first preliminary driving transistor is electrically connected to the first contact.	In the same field of endeavor, Ichikawa teaches the forming of the first light-emitting area further comprises: forming a first preliminary driving transistor [20], wherein a source area [24] of the first preliminary driving transistor is electrically connected to the first contact (see Figure 1 ¶[0086]). 	The implementation of a driving transistor of Ichikawa allows for proper light emission from the light emitting devices while minimizing footprint (see Ichikawa ¶[0086]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 
Claim 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeoung et al. (U.S. Publication No. 2015/0255505 A1; hereinafter Jeoung) in view of 
Nagata et al. (U.S. Publication No. 2018/0217465 A1; hereinafter Nagata). 
	With respect to claim 9, Jeoung fails to disclose wherein the emitting of the first light comprises: applying a first voltage to the first preliminary common electrode; applying a second voltage that is different from the first voltage to the second preliminary common electrode; and applying a ground voltage to the support substrate, 
	With respect to claim 10, the combination of Jeoung and Nagata discloses wherein the emitting of the second light comprises: applying a third voltage to the first preliminary common electrode; applying a fourth voltage that is different from the third voltage to the second preliminary common electrode; and applying the ground voltage to the support substrate, wherein a magnitude of the fourth voltage is larger than a magnitude of the third voltage (See Nagata ¶[0042], ¶[0045]], ¶[0061]).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeoung et al. (U.S. Publication No. 2015/0255505 A1; hereinafter Jeoung) in view of 
Hashimoto et al. (U.S. Publication No. 2017/0077190 A1; hereinafter Hashimoto).
	With respect to claim 11, Jeoung fails to disclose forming an isolation area between the first light-emitting area and the second light-emitting area, wherein the isolation area is formed by an ion injection process.	In the same field of endeavor, Hashimoto teaches forming an isolation area . 
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeoung et al. (U.S. Publication No. 2015/0255505 A1; hereinafter Jeoung) in view of 
Kim et al. (U.S. Publication No. 2017/0092820 A1; hereinafter Kim). 
	With respect to claim 19, Jeoung fails to disclose forming a first color filter on the first color adjustment pattern; and forming a second color filter on the second color adjustment pattern, wherein the first color filter allows a first color light to pass through and the second color filter allows a second color light to pass through, the first color light being different from the second color light.	In the same field of endeavor, Kim teaches forming a first color filter [153a] on the first color adjustment pattern; and forming a second color filter [153b] on the second color adjustment pattern, wherein the first color filter allows a first color light to pass through and the second color filter allows a second color light to pass through, the first color light being different from the second color light (See ¶[0048-0049]). 	The implementation of color filters as taught by Kim allows for fine adjustment of the color of light able to be produced (see Kim ¶[0047-0050]). Therefore, it would have . 

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeoung et al. (U.S. Publication No. 2015/0255505 A1; hereinafter Jeoung) in view of Iguchi et al. (U.S. Publication No. 2019/0273179 A1; hereinafter Iguchi) 
	With respect to claim 31, Jeoung fails to disclose forming a dummy preliminary common electrode on the third light-emitting pattern, wherein a voltage is not applied to the dummy preliminary common electrode.
	In the same field of endeavor, Iguchi teaches forming a dummy preliminary common electrode [53] on the third light-emitting pattern, wherein a voltage is not applied to the dummy preliminary common electrode.	The implementation of a dummy preliminary common electrode as taught by Iguchi allows for control of light from entering circuitry of the device (See ¶[0048]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	-    Eguchi (U.S. Publication No. 2016/0062179 A1) discloses a display panel
Bang (U.S. Publication No. 2015/0116985 A1) discloses a display panel
Hiraoka (U.S. Publication No. 2017/0117506 A1) discloses a display panel
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546. The examiner can normally be reached 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN HAN/Primary Examiner, Art Unit 2818